DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-8, 10-18, 20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-8, 10-18, 20) of U.S. Patent No. 10,929,708.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
It is clear that all the elements of the application claims (1, 11, 20) are to be found in patent claims (1, 11, 20) (as the application claim (1, 11, 20) fully encompasses patent claim (1, 11, 20)).  The difference between the application claim (1, 11, 20) and the patent claim (1, 11, 20) lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim (1, 11, 20) of the patent is in effect a “species” of the “generic” invention of the application claim (1, 11, 20).  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim (1, 11, 20) is anticipated by claim (1, 11, 20) of the patent, it is not patentably distinct from claim (1, 11, 20) of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-8, 11-18, 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al. (hereinafter Ruan)(US Publication 2016/0358035 A1)
Re claim 1, Ruan discloses a method, in a data processing system comprising at least one processor and at least one memory (See ¶ 24), wherein the at least one memory comprises instructions that are executed by the at least one processor to cause the at least one processor to implement a hybrid deep learning network (See fig. 1), and wherein the method comprises: receiving, by the hybrid deep learning network, from an imaging system, first input data specifying a non-annotated image (See fig. 1: 10, D10 & ¶ 40 where it teaches an input image generated by an image acquisition unit.); pre-processing, by the hybrid deep learning network, the non-annotated image to generate second input data specifying a hint image and corresponding annotation data specifying salient regions of the hint image (See fig. 1: 11, D11; fig. 3: D11 & ¶s 41, 50-53 where it teaches generating a saliency map based on the input image.); processing, by the hybrid deep learning network, the first input data and second input data to perform training of the hybrid deep learning network by targeting feature detection in the non-annotated image in the salient regions identified in the hint image (See fig. 1: 14, 15; fig. 6: 14, 15 & ¶s 44-45, 65-66, 69, 86 where it teaches extracting features based on the saliency map and the input image.); and processing, using the trained hybrid deep learning network, third input data specifying a new non-annotated image to thereby identify an object or structure in the new non-annotated image. (See fig. 1: 16 & ¶ 46 where it teaches a final saliency map D16 generated by the integration unit may be stored in a storage unit, or output to an external device to be used by various computer vision applications such an object recognition or image classification.)

Re claim 2, Ruan discloses wherein processing the first input data and second input data to perform training of the hybrid deep learning network by targeting feature detection in the non-annotated image in the salient regions identified in the hint image comprises filtering out regions of the non-annotated image that are not specified in the hint image as being salient regions. (See fig. 1: 14; fig. 6: 14 & ¶s 42, 44, 54, 65-66, 69)

Re claim 3, Ruan discloses wherein the pre-processing of the non-annotated image comprises generating the hint image at least by performing, on the non- annotated image, a multi-level thresholding operation with region grouping based on one or more saliency operators. (See ¶ 34)

Re claim 4, Ruan discloses wherein the plurality of saliency operations comprise at least one image characteristic, and wherein the at least one image characteristic comprises at least one of a region size, a region location, color value, or an intensity value. (See fig. 3: D11 & ¶s 34, 52)

Re claim 5, Ruan discloses wherein the pre-processing of the non-annotated image comprises applying a region size filter on regions of the non-annotated image having different tissue densities to thereby identify salient regions within the non-annotated image. (See fig. 3: 11, D11 & ¶s 34, 51-52)

Re claim 6, Ruan discloses wherein the pre-processing of the non-annotated image further comprises performing a color connected component grouping that identifies salient regions within the non-annotated image, where anatomical structures in the non-annotated image that have similar characteristics have similar coloring in the non-annotated image. (See fig. 3: 11, D11 & ¶s 34, 51-52)

Re claim 7, Ruan discloses performing task specific filtering of salient regions in the pre-processed non-annotated image to identify salient regions of interest to the particular task being performed; and generating the hint image based on the filtered salient regions, wherein the task specific filtering comprises applying task specific saliency measures indicating either positive or negative saliency for the particular task. (See fig. 3: 11, D11 & ¶s 34, 51-52, 94)

Re claim 8, Ruan discloses wherein the annotation data specifies one or more contours in the non-annotated image, and one or more corresponding labels, identifying anatomical structures present in the non-annotated image. (See ¶ 46 where it teaches object recognition or image classification.)

Claims (11, 20) have been analyzed and rejected w/r to claim 1 above.
Claims (12-18) have been analyzed and rejected w/r to claims (2-8) respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (hereinafter Ruan)(US Publication 2016/0358035 A1) in view of Odry et al. (hereinafter Odry)(US Publication 2020/0020098 A1)
Re claim 10, although it is well known in the art, the reference of Ruan fails to explicitly teach wherein the imaging system is at least one of a x-ray imaging system, a sonogram imaging system, a computed tomography (CT) scan imaging system, a positron emission tomography (PET) scan imaging system, magnetic resonance image (MRI) imaging system, or an echocardiography imaging system.
However, Odry does. (See fig. 1A & ¶s 3, 30) Odry discloses wherein the imaging system is at least one of a x-ray imaging system, a sonogram imaging system, a computed tomography (CT) scan imaging system, a positron emission tomography (PET) scan imaging system, magnetic resonance image (MRI) imaging system, or an echocardiography imaging system. (It teaches medical imaging and more particularly to magnetic resonance imaging.)
Therefore, taking the combined teachings of Ruan & Odry as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ruan, in the manner as claimed and as taught by Odry, for the benefit of characterizing vascular, anatomical, diffusional and functional properties of pathologies and most importantly to characterize the appearance of a healthy brain scan. (See ¶ 3)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 6, 2022